        Case 1:20-cv-01164-KK-CG Document 6 Filed 12/08/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

SAUNDEURS SHILOFF,

       Plaintiff,

v.                                                             CV No. 20-1164 KK/CG

PAUL THOMPSON et al.,

       Defendants.

            ORDER GRANTING DEFENDANT’S MOTION FOR EXTENSION
                         OF TIME TO FILE ANSWER

       THIS MATTER is before the Court on Defendant Paul Thompson’s letter, in

which he moves the Court for an extension of the deadline to answer Plaintiff’s

Complaint (the “Motion”), (Doc. 3), filed December 2, 2020; and Plaintiff’s Response in

Opposition to Defendant's Motion for Extension of Time to Answer and for Summary

Judgment or Dismissal [Doc 3] (the “Response”), (Doc. 5), filed December 4, 2020. The

Court, having considered the Motion and the Response, finds that the Motion is well-

taken and shall be GRANTED.

       The Federal Rules of Civil Procedure empower the Court to extend the time a

defendant has to answer, for good cause. Fed. R. Civ. P. 6(b). The case was filed

recently, on November 9, 2020. (Doc. 1). In his Motion, Mr. Thompson explains that he

has been unable to retain counsel due to the coronavirus pandemic and the recent

Thanksgiving holiday, and asks the Court for more time to do so. (Doc. 3 at 1). The

Court therefore finds good cause for an extension of time to answer.

       IT IS THEREFORE ORDERED that Mr. Thompson shall have until January 8,

2021, to file his answer or other responsive pleading to Plaintiff’s Complaint.
 Case 1:20-cv-01164-KK-CG Document 6 Filed 12/08/20 Page 2 of 2




IT IS SO ORDERED.


                       ________________________________
                       THE HONORABLE CARMEN E. GARZA
                       CHIEF UNITED STATES MAGISTRATE JUDGE




                               2
